Senior Judge KASTL
(dissenting):
I agree that the military judge erred in not permitting the “street-wise” expert to counter the Government’s scholarly expert. I part company with the majority when they find harmless error — that Justice may have become lost a bit but finally found its way home without serious damage. United States v. Weeks, 20 M.J. 22, 25 (C.M.A.1985) (four-prong test for prejudice when preferred testimony is excluded). My specific difficulty is this: There is no way to measure how much credibility the Government expert would have retained had the defense’s Social Actions expert countered him and proved him fallible. See United States v. Johnson, 20 M.J. 610, 612-613 (A.F.C.M.R.1985); United States v. Browder, 19 M.J. 988, 990 (A.F.C.M.R.1985). Accordingly, I would set aside the findings and sentence, giving the Government the opportunity to order a rehearing.